The court received a petition for rehearing en banc. The original panel has reviewed the petition for rehearing and concludes *913that the issues raised in the petition were fully considered upon the original submission and decision of the case. Chief Judge Cole would adhere to his original dissent.
The petition then was circulated to the full court. No judge has requested a vote on the suggestion for rehearing en banc.
Therefore, the petition is denied
Further, the motion for stay of execution is also denied.